DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-18 and 28-33 are pending.  Claims 2 and 19-27 have been cancelled. 

Election/Restrictions
The Applicant elected, without traverse, Group I (claims 1-18) in the reply filed on 05/20/2020. Claims 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under 35 USC §112 in the official action mailed on 08/13/2020 have been considered and are persuasive.
With regard to claim rejections under 35 USC §112, the Applicant asserts that, 

“…If one of ordinary skill would understand the term to have a definite meaning, as the name of the structure that performs the function, then 35 USC §112, sixth paragraph does not apply (MPEP §2181). Sufficient disclosure in the specification of the structure is enough to overcome the rejection (MPEP §2181). 


Examiner response:
With regard to the claim elements, “locking assembly” and “mechanical lock assembly”: The Applicant’s response has been considered, and provides a sufficient statement on the record of what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, to perform the claimed function. 
With regard to the claim elements, “interior assembly”, “interior wireless communication unit”, “exterior assembly”, and “exterior wireless assembly” : each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The non-final rejection of 08/13/2020 indicates that the specification provides adequate disclosure of the corresponding structure.

With regard to the claim rejections under 35 U.S.C. § 103 over the Harvey (US 2010/0180649) prior art:
The Applicant asserts, 
“… at figure 3, Harvey shows that communication between a wireless transmitter and a wireless receiver occurs through the door, and not a hole in the door, which is where the shaft of the lock is located (see also ¶ 0021). The figure clearly shows that the communication (element 64) does not occur through a hole …Harvey does not teach or suggest communication through a void in the door, but instead teaches wireless communication through the door itself.”

	Examiner Response:
Applicant’s arguments have been considered but are not persuasive.
and through the bore hole, into which shaft 12 is positioned.
For this reason, Harvey is maintained as teaching that at least some portion of the communicated the wireless signals are communicated through the bore hole of the door.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being obvious over ALMOMANI (US 2014/0118107) in view of HARVEY (US 2010/0180649).
The applied reference, ALMOMANI, has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1,
ALMOMANI teaches a lockset for securing a door with a bore hole, the lockset comprising: 
a latch assembly (5 in fig. 2) including a bolt (8) movable between an extended position and a retracted position;
an interior assembly (1 in fig. 2) configured to electronically control movement of the bolt between the extended position and the retracted position, wherein the interior assembly includes an interior wireless communication unit (see any one of parts 11-13 in fig. 3, disclosed in [0024] as corresponding to a wireless communication element); and
an exterior assembly (2 in fig. 2)including a locking assembly configured to be mechanically coupled with the latch assembly([0023] teaches a motor for extending and retracting of the bolt element).
Almomani fails to expressly teach that the exterior assembly includes an exterior wireless communication unit; and
wherein the interior wireless communication unit and the exterior wireless communication unit are configured to communicate through the bore hole of the door.
HARVEY teaches an electronic lock comprising an exterior assembly (46 in fig. 3) wherein the exterior assembly includes an exterior wireless communication unit (66 in fig. 3; also see further description in [0026]); and
wherein the interior wireless communication unit (62) and the exterior wireless communication unit (64) are configured to communicate through the bore hole of the door (Figure 3 teaches that signal 64 may be bi-directionally transmitted between parts 
Before the effective filing date of the invention, it would have been obvious to modify the lock of Almomani per the teachings of Harvey, substituting a wireless means of transmission between the interior and exterior components of the Almomani apparatus, as Harvey teaches that wireless data transmission is an alternative means for transmitting data between lockset components which shall in a satisfactory manner transmit data such as lock change key data or user input data.
Regarding claim 3,
Harvey teaches that the interior wireless communication unit and the exterior wireless communication unit include IR transceivers that are configured to communicate therebetween through the bore hole of the door ([0067] teaches that wireless communication may comprise any of BLE, RF, pulsed magnetic/electric, infrared or other communication protocols).
Regarding claim 4,
Harvey teaches that the interior wireless communication unit and the exterior wireless communication unit include ultrasonic transceivers that are configured to communicate therebetween through the bore hole of the door ([0067] teaches utilizing 

Regarding claim 5,
Harvey teaches that exterior assembly includes a keypad ([0008] teaches that an  input device may be any type of device operable to provide a unique code to the self-powered electronic lock such as a dial, a keypad, a card reader, a radio frequency tag, a fingerprint scanner, a retinal scanner, or other biometric devices) and the exterior wireless communication unit is configured to wirelessly transmit user-selection of the keypad to the interior wireless communication unit ([0026] teaches in fig. 3, data transmission means 64 providing bi-directional data between inner and outer assemblies).

Regarding claim 6,
Harvey teaches that the interior assembly is configured to generate one or more output signals for changing one or more parameters of a user interface on the exterior assembly, and wherein the interior wireless communication unit is configured to wirelessly transmit the output signals to the exterior wireless communication unit ([0020] teaches transmitting wirelessly, a change key operation between the internal and external components).

Regarding claim 7,
Almomani teaches a lockset comprising:
a latch assembly (5 in fig. 2) including a bolt (8) movable between an extended position and a retracted position;
an interior assembly (1 in fig. 2) comprising:
a motor configured to move the bolt between the extended position and the retracted position ([0023] teaches a motor for affecting the bolt);
an interior controller (17 in fig. 4) configured to electronically control the motor to control movement of the bolt between the extended position and the retracted position responsive to receiving a valid authentication code;
an interior wireless communication unit (12 in [0024]) in electrical communication with the interior controller; 
an exterior assembly comprising:
at least one user interface (keypad 14 in fig. 2) for communicating the authentication code to the interior controller; and
a mechanical lock assembly configured to manually move the bolt between the extended position and the retracted position (see bolt actuator mechanism 7 of [0022] which extends and retracts bolt 8).
Almomani fails to teach that the exterior controller is in electrical communication with an exterior wireless communication unit; and
wherein the interior wireless communication unit and the exterior wireless communication unit are configured to communicate through the bore hole of the door.
through the bore hole of the door (Figure 3 teaches that signal 64 may be bi-directionally transmitted between parts 62 and 66. It is important to note that the bi-directional signal 64 (disclosed in [0026] as utilizing RF communications, Bluetooth communications, pulsed magnetic or electric fields, infrared signals or any other forms of wireless transmission) is not linear in nature, but rather propagates as spherical bubbles or curved layers e.g., RF signals which spread in space from their source, one after the other.  For this reason, at least some portion the wireless signal 64 shall travel through door 12 and through the bore hole, into which shaft 12 is positioned). 
Before the effective filing date of the invention, it would have been obvious to modify the lock of Almomani per the teachings of Harvey, including an exterior controller in electrical communication with an exterior wireless communication unit for the purpose of processing data e.g., authenticating, encoding and/or transmitting data which is input by a user into the exterior user interface; and furthermore modifying Almomani by substituting a wireless means of transmission between the interior and exterior components as Harvey teaches, because wireless data transmission is an alternative means for transmitting data between lockset components and shall in a satisfactory manner, transmit data such as lock change key data or user input data.

Regarding claim 8,
Almomani in combination with Harvey teaches at least one user interface is configured to communicate a status of the user interface to the interior controller through the exterior wireless communication unit (Harvey teaches in [0026] the bi-directional transmission of data between inner and exterior assemblies; Almomani teaches in [0023] transmitting user input i.e., “status of the user interface” as broadly claimed, to the inner assembly 1).

Regarding claim 11,
Harvey teaches that the interior controller is configured to send a confirmation of communication to the exterior controller through the interior wireless communication unit when receiving communication from the exterior controller through the exterior wireless communication unit ([0049] teaches storage of the lock combination in internal computer 48 and confirming a new code with the user which would be via display 18).

Regarding claim 13,
Harvey teaches that the communication between the interior wireless communication unit and the exterior wireless communication unit is encoded ([0027] and fig. 3 teach encoder technology via generator 34).

Regarding claim 14,
Almomani in combination with Harvey teach at least one of the user interfaces includes a keypad (Almomani teaches keypad 14 in fig. 2) including a plurality 

Regarding claim 15,
Harvey teaches that the exterior controller is configured to process input from the keypad to determine if the input is the valid authentication code and responsive to the input being the valid authentication code, the exterior controller is configured to send the interior controller the valid authentication code through the exterior wireless communication unit ([0024] teaches an external computer which records the fact that an acceptable code has been entered; [0027] teaches that when the encoder electronics is maintained in the external electronics 46, the external electronics with the encoder electronics would communicate to the internal electronics the appropriate information.)

Regarding claim 16,
Harvey teaches that the exterior controller is configured to send input received from the keypad to the interior controller through the exterior wireless communication unit for the interior controller to process to determine if the input is the valid authentication code ([0021] teaches that the combination of numbers entered are tracked and determined to be valid by internal electronics).


Regarding claim 17,
Harvey teaches that the communication between the interior wireless communication unit and the exterior wireless communication unit is through at least one of visible light, infrared light, audible sound, or ultrasound (see [0006] teaches at least infrared communication).

Regarding claim 18,
Harvey teaches that responsive to the interior controller receiving the valid authentication code from the at least one user interface through the exterior controller in electrical communication with the exterior wireless communication unit (see [0021] which teaches determining the validity of the input code) the interior controller is configured to send a signal to the motor to control movement of the bolt between the extended position and the retracted position ([0021] and [0022] teaches causing generation of power so as to retract or extend lock element 24).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over ALMOMANI (US 2014/0118107) in view of HARVEY (US 2010/0180649) as applied to claim 7 and further in view of MEGANCK (US 2017/0243425)
Regarding claim 9,
Almomani in combination with Harvey teaches the lockset of claim 7, but fails to teach that the at least one user interface is configured to communicate a warning condition indicative of at least one of a low battery level or a fault to the interior controller through the exterior wireless communication unit.

Before the effective filing date of the invention, it would have been obvious to modify the lockset of Almomani per the teachings of Meganck, communicating a warning condition indicator within the Almomani lockset as claimed, for the purpose of allowing for the renewed energization of the power source as suggested by Meganck.

Regarding claim 10,
Meganck teaches an interior output device configured to notify the warning condition (Meganck teaches that supervisors, parents or users may receive alerts or reports on attempted access to the access controlled areas).

THE EXAMINER HAS PROVIDED FURTHER ANALYSIS OF THE CLAIMS IN LITE OF FURTHER PRIOR ART. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHL el al. (US 2016/0145898).           
Regarding claim 1,
Ohl et al. teaches a lockset for securing a door with a bore hole, the lockset comprising: 
a latch assembly ([0047] teaches latch mechanism 130) including a bolt (136) movable between an extended position and a retracted position;
an interior assembly (400 in fig. 1) configured to electronically control movement of the bolt between the extended position and the retracted position, wherein the interior assembly includes an interior wireless communication unit ([0051] teaches an interior control assembly 460 in fig. 6; and [0051] further teaches that “it is also contemplated that the control assembly 460 may be in wireless communication with the credential reader assembly 260” thus teaching that the interior assembly 400 may include an interior wireless communication module); and
an exterior assembly (200 in fig. 1) including a locking assembly (300 in fig. 1) configured to be mechanically coupled with the latch assembly (130), wherein the 
wherein the interior wireless communication unit and the exterior wireless communication unit  are configured to communicate through the bore hole (92 in fig. 1) of the door (80 in fig. 2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over OHL el al. (US 2016/0145898) in view of YAHAV (US 2015/0159402).
Regarding claim 7,
Ohl teaches a lockset comprising:
a latch assembly ([0047] teaches latch mechanism 130) including a bolt (136)  movable between an extended position and a retracted position;
an interior assembly (400 in fig. 1)  comprising:
a motor configured to move the bolt between the extended position and the retracted position ([0037] teaches motor 391);
an interior controller (465 per [0043] configured to electronically control the motor to control movement of the bolt between the extended position and the retracted position responsive to receiving a valid authentication code;

an exterior assembly comprising:
an exterior controller (PCB 263 in connection with credential reader assembly 260)  in electrical communication with an exterior wireless communication unit ([0051] teaches that the credential reader assembly 260 may include a wireless transceiver);
a mechanical lock assembly configured to manually move the bolt between the extended position and the retracted position ([0017] and fig. 1 teach a lock cylinder 123 operable with key 124 in fig. 1); and 
wherein the interior wireless communication unit and the exterior wireless communication unit  are configured to communicate through the bore hole (92 in fig. 1) of the door (80 in fig. 2).
Ohl fails to expressly teach at least one user interface (keypad 14 in fig. 2) for communicating the authentication code to the interior controller.
YAHAV teaches an electronic lock wherein the exterior assembly comprises at least one user interface (keypad 10 in fig. 2) for communicating the authentication code to the interior controller.
Before the effective filing date of the invention, it would have been obvious to modify the lock of Ohl per the teachings of Yahav, including an exterior user interface, as an alternative means for actuating the lock components and gaining access to a secured area.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frolov (US 2016/0258189) teaches an electronic module which is installed to the interior side of a door and interacts with a lockset to provide for an electronically controlled lockset.

The rejection under 35 U.S.C. 103 as being obvious over ALMOMANI (US 2014/0118107) in view of HARVEY (US 2010/0180649) is maintained. THIS ACTION IS THEREFORE MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689